Case: 20-10345   Date Filed: 08/03/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-10345
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:18-cr-00011-ALB-JTA-6

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

ANTONIO POUNCY,

                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                                (August 3, 2020)

Before JILL PRYOR, GRANT and LUCK, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 20-10345     Date Filed: 08/03/2020    Page: 2 of 2



if it was made knowingly and voluntarily); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2